Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cutting unit, control unit, determination device and removal device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 106516319) in view of Boreali et al (US Patent 5,560,293) and Corradini et al (US 2020/0122872).
With regards to claim 1, Deng discloses a labelling machine for applying labels to receptacles (Abstract):
A web of labelling material positioned along a feed path (Figure 1 item 8), the web of labelling material having a succession of decorative patterns each of which defining the extension of an individual label (Figure 1 item 8)
A cutting unit (Figure 1 item 10) configured to cut the web of labelling material into individual labels at a cutting station (Figure 1 item 1)
A conveying means (Figure 1 item 6) configured to advance the individual labels from the cutting station to at least one application station (Figure 1 item 5), at which the individual labels are applied to the respective receptacles
A control unit configured to control the labelling machine in at least one set-up configuration in which the web of the labelling material is positioned in relation to a reference station (paragraph 44)
A determination device configured to determine and/or detect at least in the set-up configuration of the labelling machine, a relative positioning of the decorative patterns in relation to the reference station (paragraph 44)
A removal device configured to remove labels from the conveying means at a removal station, at least when the labelling machine is, in use, controlled into the set-up configuration (paragraph 18)
Where the control unit is configured to control at least the removal device so as to remove the incorrect label from the conveying means (paragraphs 18 and 44)
Deng fails to explicitly disclose that the apparatus comprises a position sensor.
Boreali discloses a thermal printer that prints linerless labels (Abstract), in the same field of endeavor as Deng, where Boreali discloses that the apparatus comprises a position sensor configured to determine and/or detect an advancement position of the web of labelling material, where the determination device is configured to determine and/or detect, in use, the advancement of an incorrect label by a conveying means also as a function of the advancement position of the web of labelling material (column 6 lines 30 – 37).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have a position sensor, as suggested by Boreali, in Deng’s method and apparatus. The rationale being that, as stated by Boreali, it allows for proper control of the drive of the web (column 2 lines 24 – 36).
Deng and Boreali fail to explicitly disclose that the detection of an incorrect label is detected as a function of the relative positioning of the decorative patterns in relation to the reference station and the relative positioning of the decorative patterns is obtained as a function of an advancement position of the web of the labelling material.
Corradini discloses a decoration apparatus for decorating a web of labeling material (Abstract), in the same field of endeavor as Deng and Boreali, where Corradini discloses that the detection of an incorrect label is detected as a function of the relative positioning of the decorative patterns in relation to the reference station and the relative positioning of the decorative patterns is obtained as a function of an advancement position of the web of the labelling material (paragraph 199).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have the incorrect label be detected as a function of the relative positioning of the decorative patterns in relation to the reference station and the relative positioning of the decorative patterns is obtained as a function of an advancement position of the web of the labelling material, as suggested by Corradini, in Deng’s apparatus as modified by Boreali. The rationale being that, as stated by Corradini, it allows the control operation of the labeling machined itself as a function of any possible defects of web, in particular the respective label sheets (paragraph 199).
With regards to claim 2, the teachings of Deng, Boreali and Corradini are presented above. Additionally Deng teaches that the determination device comprises a processing unit configured to determine and/or detect, as a function of the relative positioning of the decorative patterns in relation to the reference station, whether an individual label has portions of two subsequent decorative patterns and, if so, configured to mark the label as an incorrect label (paragraph 44).
With regards to claim 3, the teachings of Deng, Boreali and Corradini are presented above. Additionally Deng teaches that the determination device comprises:
A sensor configured to generate a detection signal indicative of visual characteristics of the decorative pattern (Figure 1 item 20)
A memory configured to store respective characterization information associated with the decorative patterns, for a number of different types and/or formats of the decorative patterns (paragraph 44)
A processing unit, operatively coupled with the sensor and the memory, and configured to receive and process the detection signal for determining the relative positioning of the decorative patterns (paragraph 44)
Where the processing unit at least when in use, the labelling machine is controlled in the set-up configuration, is configured so as to recover from the memory, as a function of a current type and/or format of the decorative patterns, the respective characterization information, and to determine the relative positioning based on comparison between the characterization information and information associated with the detection signal (paragraph 44).
With regards to claim 4, the teachings of Deng, Boreali and Corradini are presented above. Additionally Deng teaches that the processing unit is also configured to obtain and store in a database incorporated in the memory the respective characterization information for each type and/or format of decorative patterns (paragraph 44).
With regards to claim 5, the teachings of Deng, Boreali and Corradini are presented above. Additionally Deng teaches that the processing unit is configured to obtain the characterization information based on the detection signal generated by the sensor in association with a number of reference decorative patterns of the web of labelling material (paragraph 44).
With regards to claim 6, the teachings of Deng, Boreali and Corradini are presented above. Additionally Deng teaches that the sensor is configured to obtain the detection signal as a function of variations of contrast and/or color and/or light intensity in the image of the decorative patterns (paragraph 44).
With regards to claim 8, the teachings of Deng, Boreali and Corradini are presented above. Additionally Deng teaches that the removal device comprises a suction assembly configured to generate a suction force for removing the incorrect label from the conveying means (paragraphs 18 and 44).
With regards to claim 9, the teachings of Deng, Boreali and Corradini are presented above. Additionally Deng teaches that the conveying means comprises conveyor drum (Figure 1 item 6) configured to retain the individual labels during the advancement of the labels from the cutting station to at least the application station, where the removal device (Figure 1 item 22) is arranged adjacent to the conveyor drum at least at the removal station (Figure 1 item 2).

Allowable Subject Matter
Claims 10 - 17 and 19 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record does not teach or suggest positioning the web of labelling material in relation to a reference station at least during a set-up step that further comprises .

Response to Arguments
Due to Applicant’s amendment, Applicant’s arguments, filed March 7, 2022, with respect to the rejection(s) of claim(s) 1 - 6, 8 and 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Corradini et al (US 2020/0122872) as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746